Exhibit 12(f) KENTUCKY UTILITIES COMPANY COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES (Millions of Dollars) Successor Predecessor Year 2 Months 10 Months Ended Ended Ended Dec. 31, Dec. 31, Oct. 31, Year Ended December 31, Earnings, as defined: Income Before Income Taxes $ $ 55 $ Adjustment to reflect earnings from equity method investments on a cash basis 11 Mark to market impact of derivative instruments 1 55 Total fixed charges as below 73 11 71 79 77 59 41 Total earnings $ $ 66 $ Fixed charges, as defined: Interest charges (a) $ 70 $ 10 $ 69 $ 76 $ 74 $ 57 $ 39 Estimated interest component of operating rentals 3 1 2 3 3 2 2 Total fixed charges $ 73 $ 11 $ 71 $ 79 $ 77 $ 59 $ 41 Ratio of earnings to fixed charges (a) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net.
